UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 30, 2011 Meta Financial Group,Inc. (Exact name of registrant as specified in its charter) Delaware 0-22140 42-1406262 (State or other jurisdiction (Commission File (IRS Employer of incorporation) Number) Identification No.) 121 East Fifth Street, Storm Lake,IA 50588 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (712) 732-4117 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits.Other Events Signatures Exhibit Index Exhibit 99.1 Section 8 – Other Events Item 8.01 Other Events. On November 30, 2011, the Registrant issued the attached press release announcing declaration of a cash dividend for the first quarter of its fiscal year 2012. Section9 – Financial Statements and ExhibitsOther Events. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (d)Exhibits. The following Exhibits are being furnished herewith: Registrant’s Press Release dated November 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. META FINANCIAL GROUP,INC. By: /s/ David W. Leedom David W. Leedom Executive Vice President, Secretary, Treasurer, and Chief Financial Officer Dated:November 30, 2011 Exhibit Index Exhibit Number Description of Exhibit Registrant’s Press Release dated November 30, 2011.
